EXHIBIT 10.25

 

EXTENSION AGREEMENT

 

Reference is made to that certain Separation Agreement and Release (the
“Separation Agreement”) dated as of October 23, 2003, by and between Global
Power Equipment Group Inc. (“Employer”) and the undersigned (“Employee”). Unless
the context otherwise requires, capitalized terms used herein have the
respective meanings ascribed to them in the Separation Agreement.

 

Pursuant to Section 4 of the Separation Agreement, Employee hereby agrees as
follows effective as of the Retirement Date: (a) the expiration date of the
exercise period for all outstanding stock options granted to Employee under the
2000 Plan and 2001 Plan shall be extended to the first anniversary of the
Retirement Date, (b) the vesting of all unvested options under the 2001 Plan
shall be accelerated, and (c) all Non-Qualified Stock Option Agreement(s) with
respect to all outstanding stock options granted to Employee under the 2000 Plan
and the 2001 Plan shall be deemed to have been amended accordingly.

 

Employee hereby acknowledges that he has been advised by Employer that (a) there
is a risk that the extension of the stock option exercise period pursuant hereto
may have adverse federal, state and/or local income tax consequences to Employee
as of the Retirement Date, instead of only upon any exercise by him of the
relevant stock options, and (b) he should seek the advice of his tax advisor or
accountant prior to any execution by him of this Extension Agreement.

 

Employee hereby agrees to indemnify, defend and hold harmless Employer and its
affiliates from any liability associated with federal, state and/or local income
tax withholding and employment tax withholding in respect of Employee or his
transferees (including all interest, penalties and additions to tax with respect
thereto) resulting from the amendments effected by this Extension Agreement, it
being understood that the foregoing indemnification does not extend to
withholding obligations arising on account of the exercise of any stock option.

 

IN WITNESS WHEREOF, Employee has executed this Extension Agreement as of
December 12, 2003.

 

/s/ Michael H. Hackner

--------------------------------------------------------------------------------

Michael H. Hackner